Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group II, claims 11-16 and 21-33 in the reply filed on 11/15/22 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-16 and 21-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farr (2019/0343220).
     Farr shows An article of footwear comprising:
a sole structure (113) comprising a sole component, the sole component having a first side and a second side, wherein the first side is configured to be ground-facing when the component is a component of an article of footwear, and the second side is defined by a sole structure thermoplastic composition (see paragraph [0478] and claim 10); and
an upper (112) operably coupled with the second side of the sole component, the upper comprising a synthetic leather material (see paragraphs [0289]-[0293]), the synthetic leather material comprising a synthetic leather polymeric coating layer affixed to a synthetic leather textile layer, the synthetic leather coating layer comprising a synthetic leather coating composition, the synthetic leather textile layer comprising a synthetic leather textile composition, and the synthetic leather coating composition or the synthetic leather textile composition define an externally-facing side of the upper (see paragraph [0038]);
wherein the synthetic leather coating composition is a synthetic leather coating thermoplastic polyolefin resin composition (see paragraph [0038]).
In reference to claims 14-16, see paragraph [0054].
In reference to claims 21-29, see paragraph [0057]-[0064].
In reference to claims 30-32, see paragraph [0523].
In reference to claim 33, see paragraph [015].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-16 and 21-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dua (2010/0199520) in view of Kanagawa (EP 3327054).
     Dua shows An article of footwear comprising:
a sole structure (410) comprising a sole component, the sole component having a first side and a second side, wherein the first side is configured to be ground-facing when the component is a component of an article of footwear, and the second side is defined by a sole structure thermoplastic composition (see paragraph [0152]); and
an upper (420) operably coupled with the second side of the sole component, the upper comprising a synthetic leather material (see paragraph [0152]) the synthetic leather material comprising a synthetic leather polymeric coating layer affixed to a synthetic leather textile layer, the synthetic leather coating layer comprising a synthetic leather coating composition, the synthetic leather textile layer comprising a synthetic leather textile composition substantially as claimed except for a coating of  a coating of thermoplastic polyolefin resin composition.  Kanagawa teaches the use of a synthetic leather polymeric coating layer affixed to a synthetic leather textile layer (see paragraph 13) of polyolefin (see paragraphs 10, 11, 13, 14, 25, and/or 65).  It would have been obvious to use the polyolefin coating taught by Kanagawa on the synthetic leather textile as taught by Kanagawa in the footwear of Dua to improve durability.
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732